
	
		I
		112th CONGRESS
		2d Session
		H. R. 6342
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2012
			Mr. Paul (for
			 himself, Mr. Broun of Georgia, and
			 Mr. Hanna) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To allow the importation, distribution, and sale of
		  investigational drugs and devices intended for use by terminally ill patients
		  who execute an informed consent document.
	
	
		1.Short titleThis Act may be cited as the
			 Compassionate Freedom of Choice Act of
			 2012.
		2.Drugs and devices
			 for use by terminally ill patientsThe Federal Food, Drug, and Cosmetic Act is
			 amended by inserting after section 561 (21 U.S.C. 360bbb) the following:
			
				561A.Drugs and
				devices for use by terminally ill patients
					(a)In
				generalNothing in this Act
				or section 351 of the Public Health Service Act prevents or restricts, and the
				Food and Drug Administration shall not implement or enforce any provision of
				law preventing or restricting, the importation, distribution, or sale of an
				investigational drug or device intended for use by a terminally ill patient in
				accordance with subsection (b).
					(b)Patient
				requirementsIn order for an
				investigational drug or device to be intended for use in accordance with this
				subsection, such drug or device must be intended for use by a patient who
				has—
						(1)been diagnosed with a terminal illness by a
				licensed physician;
						(2)been informed by a licensed physician that
				no drug or device that is lawfully marketed in the United States is likely to
				cure the illness; and
						(3)executed a written
				informed consent document that states—
							(A)the known and
				potential risks and benefits of such drug or device; and
							(B)any indications of the illness for which a
				drug or device is lawfully marketed, or for which treatment is otherwise
				available, in the United States.
							(c)Prohibition on
				requiring the disclosure, collection, and reporting of certain information by
				Food and Drug Administration
						(1)In
				generalThe Commissioner of
				Food and Drugs may not require the disclosure, collection, or reporting
				of—
							(A)any information
				related to the delivery, administration, or use of an investigational drug or
				device pursuant to this section; or
							(B)any information
				related to the clinical outcomes experienced by a terminally ill patient
				supplied an investigational drug or device pursuant to this section.
							(2)ExceptionNothing in this subsection prevents the
				sponsor of a clinical trial from voluntarily disclosing, collecting, or
				reporting information to the Food and Drug Administration.
						(d)Definition of
				investigational drug or deviceIn this section, the term
				investigational drug or device means a drug or device
				that—
						(1)has not yet been approved, licensed, or
				cleared for commercial distribution under section 505, 510(k), or 515 of this
				Act or section 351 of the Public Health Service Act (42 U.S.C. 262), and cannot
				otherwise be lawfully marketed in the United States; and
						(2)is or has been the
				subject of one or more clinical
				trials.
						.
		
